Citation Nr: 1607846	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-45 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from March 1974 to September 1975.  He had service in the Michigan Army National Guard from June 1970 to March 1974, and from February 1981 to February 1986.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Detroit, Michigan.

The matter was last before the Board in April 2012 when the Board remanded the claim for further development.  In accordance with the remand directives, the RO made sufficient attempts to obtain additional records, and scheduled a VA examination.  It appears that the RO requested the Veteran's counseling records from his active duty service in Germany between 1974 and 1975 from the Michigan Army National Guard and no other entity.  However, as the claim is being granted, there is no prejudice to the Veteran, and the Board finds substantial compliance with the April 2012 remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

Since issuance of the November 2014 supplemental statement of the case (SSOC), additional evidence has been associated with the record.  However, in November 2015 Veteran waived his right to have this evidence reviewed in the first instance by the RO.  See VBMS Entry November 30, 2015.

The Board reviewed the Veteran's electronic records (Virtual VA and Veterans Benefits Management System (VBMS)) prior to rendering a decision.


FINDING OF FACT

Major depressive disorder is related to service.

CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for major depressive disorder have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 33.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable disposition of the claim for service connection for major depressive disorder, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Analysis 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has a current diagnosis of major depressive disorder, documented in a November 2015 private medical report of Dr. C.  VBMS Entry November 30, 2015.  

The Veteran has provided several statements summarizing his active duty from 1974 to 1975 while serving in Germany.  He contends there was intense racial strife combined with widespread drug and alcohol abuse.  He stated that had become severely depressed.  He reported that he had numerous sessions with a chaplain and was told to see a mental health professional.  He reported that he had weekly sessions, but noted that there was no mention of these sessions in his STRs.  He stated that since his discharge from active duty, he had been plagued throughout the years by depression, suicidal thoughts, paranoid thinking, an  anxiety disorder, adjustment disorder problems, an inability to cope with situational stressors, impaired thought processes, alcohol and substance abuse, difficulty in maintaining relationships, getting into violent fights, and difficulty adapting to stressful circumstances, especially at work.  He said he took an early retirement from his employment.  He stated he has had psychiatric difficulty his entire life since the military.

The Veteran's service treatment records (STRs), including physical examinations in July 1973 and September 1975, are devoid of documentation of a psychiatric diagnosis, treatment, or complaints.  However, personnel records from active duty show that the Veteran served in Germany from March 1974 to September 1975, and attempted to be relieved from active duty or at least be reassigned from his unit in Germany to one in the United States.  Included in the records is a letter from the Veteran to his Congressional representative, dated in August 1974.  The Veteran was home on leave at that time.  The Veteran reported that the conditions of his assignment in Germany were intolerable.  He spoke of extensive drug use, to include hard drugs. He reported his own use of drugs, and stated his use was quite extensive.  He also said he had been trying to quit, but drug use was tolerated and accepted.  He reported having periods of depression and frustration in dealing with his situation.  He also said he had contemplated taking his own life.  He said he would rather not live at all instead of a return to the circumstances in Germany.  He felt that an assignment back to the United States would be beneficial because he would not be faced with the blatant use of drugs.  He felt that a return to Germany would be detrimental to his future and his physical and mental health.

The Veteran also submitted a letter from T.J.S. to the same Congressional representative that was dated in August 1974.  Mr. S. said that he and his wife had noticed a significant deterioration in the Veteran's mental stability since the beginning of his active military duty.  He said he and his wife's growing concern for the Veteran's well-being had been continually reinforced by frequent letters that were very descriptive about the Veteran's life in Germany.  He said the letters contained information primarily related to the level of drug abuse that the Veteran was exposed to on a daily basis.  Mr. S. said this appeared to be having a very negative influence on the Veteran's own mental and physical welfare.  He said the Veteran had talked about his inability to cope with severe depression that had resulted from his exposure to this environment.  He said the Veteran had even contemplated suicide.  He advocated for the Veteran's return to the United States.

The Veteran additionally submitted an August 2007  buddy statement of W.H., who served with him in Germany.  W.H. related that the Veteran was assigned to his squad in their unit in Germany.  He said it became quite clear the Veteran was experiencing severe emotional issues relating to his assignment.  He said the Veteran, on numerous occasions, became depressed and expressed frustration at being activated into the regular Army.  He also corroborated the Veteran's account of the rampant drug use that took place.  He said he spent a considerable amount of time working with the Veteran but this became more difficult with the extensive drug and alcohol abuse within the battalion.  He said the Veteran was sent to see a counselor but these sessions did not seem to help the Veteran with his depression.  W.H. said he had been in touch with the Veteran through the years by correspondence.  He said the Veteran indicated to him that he continued to experience depression that had impacted his life since leaving the service. 

The Veteran's assignment was not changed.  He continued in his assignment in Germany until his release from active duty in September 1975.
Following discharge from active duty, records from the Michigan Army National Guard reflect that the Veteran completed a successful period of service from February 1981 to February 1986.  On Reports of Medical History in October 1980 and December 1982, it appears the Veteran checked "yes" to boxes indicating depression or excessive worry, but both entries were overwritten and the "no" box was checked.  While, pursuant to the Board's remand, the RO attempted to obtain other copies of these documents to clarify the matter, in December 2013 it was determined that the records are unavailable.

From September 1980 to October 1993 the Veteran received treatment at the Burns Clinic.  The Veteran was noted to use Dalmane as a sleep aid in an entry from December 1980.  Entries from September 1980 and December 1980 recommended the Veteran to have an electroencephalogram (EEG).  The basis for the recommendation was not indicated.  An entry from February 1981 reported the Veteran was very unstable emotionally with recurrent depression.  The remaining records are interspersed with diagnoses of anxiety and depression.  There are entries that show visits for psychotherapy but the entries contain no further information. 

From April to May 1983, the Veteran was hospitalized at Brighton Hospital.  His primary diagnosis was poly drug dependence, subacute (said to be resolved) and chronic (under treatment). The discharge summary reported the Veteran to have chronic alcoholism as well as some exposure to street and prescription drugs.  The summary noted that a psychiatrist felt the Veteran's problems were primarily cannabis and alcohol dependence and, although there was some slight paranoia in his thinking, this was primarily related to both his background military experience and perhaps some toxicity. 

From May 1983 to June 1983, the Veteran was followed at Northern Michigan Alcoholism and Addiction Treatment Services.  The discharge summary noted that the Veteran was detoxified at the facility, and that he had presented with a high degree of anxiety and a preoccupation with relationships. The initial and final diagnoses were alcohol dependence and poly drug dependency.  The alcohol dependence was reported as in remission on admission and at discharge.  The poly drug dependency was reported as subacute and chronic on admission and in remission at discharge.  It was noted that the Veteran had requested that he be given weekends off to attend National Guard functions while in treatment.  This was refused.

From July to August 1985, the Veteran was again hospitalized at Brighton Hospital.  His diagnoses included chronic alcohol and poly drug dependence, marital/family problems, depression, and anger.  

From January 2007 to July 2007, the Veteran was treated by S.H., M.D. for several medical conditions, to include depression.  Additionally, counseling records from P.W.S., Ph.D., relate to treatment provided to the Veteran from January 2007 to August 2007. 

In March 2010, the Veteran's psychiatrist, Dr. C., submitted a report indicating that he had reviewed the Veteran's medical records, including STRs. He diagnosed the Veteran with major depressive disorder and polysubstance dependence in sustained remission.  He opined that the Veteran's psychiatric disorder began while he was on active duty and had progressed to the present time.  In reaching that conclusion, Dr. C. relied on the Veteran's reported symptoms from active duty, as well as the buddy statement and in-service letters describing the Veteran's psychiatric state while on active duty.

In April 2012, the Board remanded the matter in order to obtain records from the Social Security Administration and any additional service or personnel records, as well as to afford the Veteran a VA examination, noting that Dr. C. did not address the lack of medical information from 1975 to 1983, and did not address the Veteran's outstanding performance in the National Guard from 1981 to 1986.  In the remand, the Board made the finding that contrary to the RO's determination in the April 2008 rating decision on appeal, the record did not demonstrate the existence of a psychiatric disease prior to any period of service.  The Board directed that on remand, unless additionally developed evidence indicated otherwise, the claim was to be adjudicated on a direct basis without consideration of a pre-existing disability.

In September 2014, a VA examination was conducted.  The examiner reviewed the claims file and examined the Veteran.  He extensively recounted the Veteran's history, including his experiences in Germany while on active duty.  The examiner diagnosed the Veteran with paranoid personality disorder with borderline features, as well as depression in full remission and poly-substance and alcohol abuse in full remission.  The examiner stated that the symptoms of these disorders could not be differentiated.  The examiner opined that the Veteran's paranoid personality disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the examiner stated that the Veteran's personality disorder began prior to service during adolescence.  In the rationale, he also provided a lengthy explanation of the features of personality disorders.  It appears that the purpose of the explanation may have been to state that the Veteran's personality disorder caused him to misinterpret events in the military, although this unclear.  The examiner then provided an extensive explanation for his diagnosis of a personality disorder, depression in full remission, and poly-substance and alcohol abuse in full remission.

In November 2015, Dr. C. submitted another report.  He stated that he had reviewed the Veteran's service records and medical records, including the September 2014 VA examination report, and had conducted a two-hour examination of the Veteran.  Dr. C. again thoroughly recounted the letters from 1974 exchanged between the Veteran, his congressional representative, and friends, as well as the buddy statement.  He opined, "the development of major depressive disorder in conjunction with a substance abuse disorder while [the Veteran] was stationed in Germany represents the true onset of severe mental illness."  He opined elsewhere in the report that it was at least as likely as not that the Veteran's major depressive disorder manifested due to the circumstances of his active duty, and that had the Veteran been examined by a 2015 psychiatrist back in 1974 and 1975, he would have been diagnosed with major depressive disorder, severe, single episode, without psychotic features, with anxious distress.  

Addressing the Board's April 2012 concerns, regarding the lack of medical information from 1975 to 1983 and the fact that the Veteran had outstanding performance in the National Guard from 1981 to 1986, Dr. C. noted the Board's remand stating that National Guard service includes periods of active duty for training and inactive duty for training which are only performed intermittently throughout the year.  He opined, 

The National Guard services requires only one weekend a month and two weeks a year, and does not fully represent the functioning of [the Veteran] during this timeframe. During this time frame, [the Veteran] was still struggling quite extensively with depression and a substance abuse disorder, but it was not evident during his service in the National Guard during the brief periods where he was observed. In addition, it is not unusual, early in the disease process, for major depression to have periods of full remission in the symptomatology between exacerbations of the disease."  

He concluded that while the Veteran was able to function reasonably well between 1980 and 1988, "the remission was not fully complete as [the Veteran] struggled with a substance use disorder and required multiple rehabilitation treatments as well as private psychotherapy during this timeframe."  

Addressing the September 2014 VA examiner's findings, Dr. C. provided extensive discussion disputing both the presence of a preexisting psychiatric disorder, as well as the diagnosis of a personality disorder.  Dr. C., citing to STRs, opined there is no objective evidence in the record to support a psychiatric disorder predating service.  Moreover, the Veteran's history, which included functioning successfully academically, playing sports, engaging in typical social activities, and maintaining good relationships with family, gave no indication of any psychiatric problems.  He opined, "[the Veteran] had absolutely no evidence of any mental illness during any aspect of his young life."  

As for the September 2014 examiner's diagnosis, Dr. C. stated that the DSM-V includes no diagnosis entitled "paranoid personality disorder with borderline features."  He stated that four of seven criteria must be met for a diagnosis of paranoid personality disorder, and thoroughly dissected these criteria as applicable to the Veteran's symptoms both in service and since, finding,
Therefore, it is impossible for [the Veteran] to have paranoid personality disorder. He meets absolutely none of the diagnostic criteria for this disease process. There is nothing in his life prior to his active-duty service, during his active-duty service, or after his active-duty service to support  four out of seven of the symptoms described above. In fact, I was not able to identify even one out of the seven criteria associated with paranoid personality disorder.

He further opined that even assuming, for argument's sake, the Veteran had a preexisting personality disorder, there is no indication in his clinical experience or on academic review of the psychiatric literature, that such a disorder could be the precipitating disease process for the major depression that was incurred in service.  Dr. C. concluded, however, that the Veteran's correct and primary diagnosis in service and now was major depressive disorder, based on his clinical assessment, medical literature, and the Veteran's medical history. 

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for his major depressive disorder.

There is no evidence to the contrary of Dr. C.'s findings as the September 2014 VA examiner did not provide any nexus opinion on major depressive disorder.  The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).   On the matter of whether the Veteran has current major depressive disorder, or whether the disorder is in remission as found by the September 2014 examiner, the Court of Appeals for Veterans Claims has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

The Board has considered the September 2014 VA examiner's findings of a preexisting psychiatric disorder, but does not find this alters the determination reached by the Board in April 2012 on the matter, and again concludes that discussion of a preexisting psychiatric condition is not warranted.  Particularly in light of the points made by Dr. C., the Board does not find that the September 2014 VA examiner's findings constitute clear and unmistakable evidence that any psychiatric disease existed prior to service.

The Board finds the March 2010 and November 2015 opinions of Dr. C. to be adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Dr. C. based his conclusions on personnel records, letters from active duty, a buddy statement, and the Veteran's reported in-service psychiatric symptoms, which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He provided an extensive and detailed rationale for his conclusion that the onset of the Veteran's major depressive disorder was in service based on an assessment of his current and corroborated in-service symptoms.  

At very minimum, the evidence is in equipoise in showing that the Veteran has major depressive disorder attributable to service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

The Board expresses no opinion regarding the severity of the major depressive disorder.  The RO will assign an appropriate disability rating and effective date on receipt of this decision, based on application of all regulations, including application of the Schedule for Rating Disabilities, the anti-pyramiding provisions, and other law.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

On a final note, VA is precluded from differentiating between the symptoms of the Veteran's service-connected psychiatric disorder and those of any other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, while the Veteran has been diagnosed with other psychiatric diagnoses, including posttraumatic stress disorder, mood disorders, and secondary substance abuse disorders in remission, the evidence does not differentiate symptoms attributable to major depressive disorder versus those due to other psychiatric disorders.  Therefore, all psychiatric symptoms shall be attributed to the Veteran's now service-connected major depressive disorder, for rating purposes.  See Mittleider, 11 Vet. App. at 182.


ORDER

Service connection for major depressive disorder is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


